Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 13-15, 24, 27, and 56-65 are pending as of the reply and amendments filed on 6/16/21. Claims 2-3, 5-12, 16-23, 25-26, and 28-55 have been canceled; claims 56-65 have been newly added. 
The rejection under 35 USC 112(a) is withdrawn in view of the amended claims and the amendment to the specification to delete preventing a medical condition from the definition of “treatment”.
Claims 1, 4, 13-15, 24, 27, and 56-65 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed combination of cannabidiol and a selective inhibitor of ChEH/AEBS selected from 1-[2-[4-(phenylmethyl)phenoxy]ethyl]-pyrrolidine (PBPE) or tesmilifene is not taught or suggested. The most relevant prior art is McAllister, WO 2008144475 (of previous record). McAllister teaches compositions for treating cancer comprising a cannabidiol and an additional drug, however, the combination of cannabidiol with PBPE or tesmilifene is not taught or suggested. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 4, 13-15, 24, 27, and 56-65 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627